Citation Nr: 0601004	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  99-11 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include any diagnosed head disability and a 
chronic headache disorder.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for residuals of a head injury, to include 
headaches.  This issue was subsequently perfected on appeal, 
and submitted to the Board in September 2002.  At this time, 
the Board concluded new and material evidence had been 
submitted, and reopened the veteran's claim.  It was then 
remanded to the RO for consideration on the merits.  The 
veteran's claim was again remanded by the Board in May 2003, 
and in September 2003, it was denied by the Board.  

The veteran then appealed the Board's denial to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a June 2005 
decision, the Court vacated the Board's September 2003 
denial, and remanded the issue to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

According to a May 1999 statement from the veteran's sister, 
she accompanied the veteran to the Northport VA medical 
center in Long Island, NY, sometime between 1973 and 1976.  
While the RO requested records from that facility in 1998, 
the RO's original request was limited to records of treatment 
between January 1969 to December 1972.  Because the RO has 
not requested any medical treatment records potentially 
generated between 1973 and 1976, a remand is required.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2005).  

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED for the following 
additional development:  

1.  The RO should obtain the veteran's VA 
medical treatment records generated 
between 1973-76 from the Northport VA 
medical center in Long Island, New York.  
All efforts to obtain said records should 
be documented for the record.  If no such 
medical treatment records are available, 
this fact should be noted in the record.  
The veteran should be informed of any new 
evidence added to the record, as well as 
any evidence the RO was unable to obtain.  

2.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for residuals of a head injury 
in light of any additional evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


